Examiner’s Comment/Claim Interpretation
The Examiner conducted an interview with Applicant’s representative, Michael Hamlin, on 6/8/2022 to discuss the meaning of the claimed rib/ribs of claims 12-13. The Examiner understood from the drawings and claims that the claimed ribs are meant to refer to elements that are located on the collar of the syringe carrier. Applicant’s representative indicated that these were the claimed features. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Hamlin on 6/13/2022.

Claim 2, line 4 is amended as follows:  “receive a barrel of [[a]] the syringe, the elongate body defining a slot extending proximally from a distal”

Claim 2, line 9 is amended as follows:  “shield and the barrel of the syringe and to contact a distal end of the barrel of the syringe to restrict distal axial movement of the syringe”

Claim 19, line 12 is amended as follows:  “needle shield and the barrel of the syringe and to contact a distal end of the barrel of the syringe to restrict distal axial movement”

Claim 21, line 6 is amended as follows:  “receive a barrel of [[a]] the syringe, the elongate body defining a slot extending proximally from a distal”

Claim 21, line 11 is amended as follows:  “shield and the barrel of the syringe and to contact a distal end of the barrel of the syringe to restrict distal axial movement of the syringe”

Claim 22, line 4 is amended as follows:  “receive a barrel of [[a]] the syringe, the elongate body defining a slot extending proximally from a distal”

Claim 22, last line is amended as follows:  “the rigid needle shield and the barrel of the syringe.[[.]]”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 11/3/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 2, 19, 21 and 22, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a c-shaped distal end region of the elongate body comprises at least one inwardly extending projection configured to be disposed in a gap formed between a rigid needle shield of the syringe and the barrel of the syringe and configured to contact a distal end of the barrel of the syringe to restrict distal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the syringe carrier, as recited in claims 2, 19 and 21; or the feature of a c-shaped distal end region of the elongate body comprises at least one inwardly extending projection configured to be disposed in a gap formed between a rigid needle shield of the syringe and the barrel of the syringe and wherein the at least one inwardly extending projection is configured to contact a distal end of the barrel of the syringe when the c-shaped distal end region  of the elongate body has rebounded radially inwardly to restrict distal axial movement of the syringe relative to the syringe carrier, as recited in claim 22, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Patent No. 5,925,032 to Clements, which discloses a syringe carrier (holder 10) comprising: an elongate body (formed by halves 12 and 13) comprising a collar (collar/barrel 11) at a proximal end of the elongate body, the collar (collar/barrel 11) configured to allow a syringe (syringe 26) to be inserted through the collar (collar/barrel 11) (see Fig. 2), the elongate body configured to receive a barrel of a syringe (see Fig. 3-4), the elongate body defining a slot extending proximally from a distal end of the elongate body (gap between halves 12 and 13, see Fig. 4) such that the elongate body has a c-shaped distal end region (end 18 has a c-shape around slot 31; see Figs. 1-3), and the elongate body defining a recess adjacent the slot (recess formed in the interior of the halves 12 and 13), wherein the c-shaped distal end region of the elongate body comprises at least one inwardly extending projection (legs of c-shaped end 31) configured to contact the syringe (at the needle assembly)  to restrict distal axial movement of the syringe (syringe 26) relative to the syringe carrier (holder 10) when the syringe (syringe 26) is disposed in the syringe carrier (holder 10) (see Figs. 2-4), but Clements does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783